Citation Nr: 1016954	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cicatrix of the right 
axilla.


REPRESENTATION

Appellant represented by:	Annie P. Briscoe, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 10 to 
August 5, 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

In this case, by way of an April 2009 order, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded a February 2008 decision by the Board, which had 
denied the Veteran's application to reopen a previously 
denied claim of service connection for a cicatrix of the 
right axilla.  The Court found that the Board had not 
provided adequate reasons and bases to explain why lay 
statements provided by the Veteran and his mother were not 
considered new and material evidence.  See April 2009 Joint 
Motion for Remand (JMR).  An August 2009 Board decision 
reopened the claim of service connection for a cicatrix of 
the right axilla and remanded for a medical opinion.  


FINDING OF FACT

The Veteran's pre-existing cicatrix of the right axilla 
clearly did not permanently worsen during military service.


CONCLUSION OF LAW

The Veteran does not have a cicatrix of the right axilla that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2007.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  Specifically regarding VA's duty 
to notify, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
VA and private medical records, and provided an examination 
in furtherance of his claim.  Lastly, the Board notes that a 
VA examination with respect to the issue on appeal was 
obtained in October 2009.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
adequate as it was predicated on consideration of the STRs 
and VA medical records in the Veteran's claims file, and 
considered all of the pertinent evidence of record, including 
the Veteran's assertion that his scar split open during 
active duty, and his mother's statement that she received a 
phone call from a hospital employee stating that her son's 
right arm scar was aggravated during active duty.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  In 
summary, no duty to assist was unmet.

II. Law and Analysis

The Veteran contends that his pre-existing cicatrix of the 
right axilla was permanently aggravated by his time spent on 
active duty.  Specifically, during his October 2007 Board 
hearing, the Veteran testified that he injured a pre-service 
scar (cicatrix of the right axilla) when carrying a duffel 
bag and M16 rifle over his shoulder, noting that the scar had 
"split open" during service.  The Veteran asserted that 
although he was seen at a surgery clinic in downtown San 
Diego, the surgery clinic did not stitch up his open scar and 
he was discharged from service with an open wound.  See p.14 
of the Board hearing transcript.  

The record also contains a November 2001 statement from the 
Veteran's mother stating that she received a phone call from 
the Los Angeles surgery clinic on July 28, 1980, stating that 
her son experienced an aggravation of his right arm scar 
while on military duty.  

A Veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
For Veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  In this regard, the Board notes that 
temporary flare-ups of symptoms, and the mere recurrence of 
manifestations of a pre-service condition, do not constitute 
an increase in severity.  See Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002). 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Because the Veteran's pre-service cicatrix of the right 
axilla was noted at service entrance, the Board finds that 
the presumption of sound condition at entrance does not 
apply.  See Crowe v. Brown, 7 Vet. App. 238 (1994); see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the pertinent question at issue is whether there is 
evidence that the Veteran's preexisting cicatrix of the right 
axilla permanently increased in severity during military 
service.  As will be explained below, the Board finds that 
the evidence of record does not show that the Veteran's pre-
service cicatrix of the right axilla was aggravated by active 
service.  

In this case, a right shoulder scar-cicatrix of the right 
axilla, was specifically noted at the time of the Veteran's 
April 1980 enlistment examination, and was recorded as a pre-
existing condition on the report.  The examiner specifically 
noted that the Veteran had burned his right arm when he was 
seven years old.  The service records also include a July 
1980 Medical Board report noting a diagnosis of symptomatic 
cicatrix of the right axilla.  The Veteran's general physical 
condition was within normal limits with the exception of his 
right shoulder and axilla, where there was a marked scar of 
the right upper arm, axilla, and tail of the pectoralis 
muscle.  There was tenderness over the insertion of the 
pectoralis major.  The report shows that the neurovascular 
status of the arm was within normal limits, and that the 
Veteran was maintained on light duty pending separation.  The 
Report noted that the Veteran did not meet the minimum 
standards for enlistment and that he did not have a physical 
disability incurred in or aggravated by active military 
service.  The cover sheet to the July 1980 Medical Board 
Report stated that the Veteran was "discharged, enlisted in 
error."  

The Veteran responded to the Medical Board by saying that he 
suffered burns to the right axilla as a child when his 
pajamas caught on fire, and that since that time, he had 
limited range of motion of the right shoulder for which he 
had a surgical procedure to provide improved range of motion.  
The Veteran noted that prior to the military, he only 
participated in sports to a limited degree due to his medical 
disability.  The Report reflects that although the scar was 
noted on his entrance physical, the service department had 
elected to give the Veteran a trial of duty.  However, the 
Veteran returned to sick call on training day three (July 25, 
1980) with complaints regarding his right arm and shoulder, 
and noted that he was unable to complete certain exercises 
and drills involving his shoulder.  He was referred to the 
department of surgery, which recommended separation.  See 
July 1980 Medical Board report.

The only post-service medical opinion of record addressing 
the question of whether the Veteran's cicatrix of the right 
axilla permanently worsened during military service is an 
October 2009 VA examination report.  The examiner concluded 
that the Veteran's cicatrix of the right axilla less likely 
than not was made chronically worse by his time spent in the 
military.  Stating it another way, the examiner determined 
that the Veteran's cicatrix of the right axilla did not 
undergo a permanent increase in severity during military 
service.  The examiner reasoned that a Medical Board report 
dated July 30, 1980, indicated that the Veteran was 
"discharged, enlisted in error-failure to meet enlistment 
physical standards, not aggravated by service."  The 
examiner pointed to the verbiage of the report which 
indicated that the Veteran had significant scarring prior to 
service, and "it was elected to give the recruit a trial of 
duty."  However, the examiner pointed to in-service 
treatment records showing that on day three of training, the 
Veteran reported to sick call with complaints of headaches 
and burn irritation.  The examiner noted that the examination 
performed at the time indicated "massive scarring, 
tenderness," but did not reference any open wound, redness, 
or drainage that would support the Veteran's theory that his 
scar "split open."  The examiner noted that the service 
treatment records showed that the Veteran was found to have 
"inability to perform certain exercises and drills" and was 
referred to the surgery clinic, which found the Veteran 
"markedly scarred," but again made no reference to an open 
wound.  The examiner stated that the surgery clinic 
recommended separation, and a final surgery clinic note dated 
July 25, 1980, indicated "hypersensitivity to pain when 
weight or stress applied."  The examiner again noted that 
this final entry did not mention an open wound, acute changes 
or an injury to the pre-existing scar/cicatrix.  The examiner 
explained that although the Veteran asserted that he was 
discharge with an open wound, after examining the service 
treatment records, he found no information in the records to 
support the Veteran's assertion.  Regarding the Veteran's 
mother's statement, which noted that she had received a call 
from the Los Angeles surgery clinic stating that her son's 
scar had been aggravated in service, the examiner noted that 
it appeared as if the equipment (rifle/duffel bag) and 
exercises required in training were causing an acute 
aggravation of the pre-existing scar tissue.  The examiner 
explained that this would be in accordance with the surgery 
clinic diagnosis of "hypersensitivity to pain when weight or 
stress applied."  However, the examiner concluded that the 
phone call the mother received regarding the aggravation of 
her son's scar, did not imply or support that there had been 
any specific injury or permanent aggravation of the prior 
existing cicatrix.  In summary, the examiner determined that 
after considering the service treatment records, which were 
absent physical/objective evidence of any actual injury to 
the scar tissue, the Veteran most likely had a 
hypersensitivity to weight or stress prior to service but was 
able to avoid triggering the hypersensitivity through 
activity avoidance/modification.

Based on the above, the examiner opined that the Veteran's 
cicatrix of the right axilla did not undergo a permanent 
increase in severity during active military service.  This 
opinion was rendered after examining the information 
contained in the service treatment records, and taking into 
consideration but refuting the Veteran's assertion that his 
scar had "split open" during service, and after addressing 
the Veteran's mother's statement that she was called by the 
hospital and informed that her son's scar had been aggravated 
during service.  The examiner's conclusion is supported by 
the Veteran's statement contained in the Medical Board Report 
where he noted that prior to service, he only participated in 
sports to a limited degree due to his disability-with the 
reasonable inference being that he avoided activity for fear 
of an acute aggravation of his scar.  This opinion stands 
uncontradicted by any other medical opinion of record, and is 
supported by the information contained in the service 
treatment records, especially the Medical Board report.  

The examiner considered the Veteran's statement that his scar 
had "split open" during service, and that he was discharged 
with an open wound, (see Board hearing transcript), but 
determined that a review of the service treatment records 
contained no information to support the Veteran's assertion.  
The examiner explained that the final surgery clinic note 
before discharge (dated July 25, 1980) indicated 
"hypersensitivity to pain when weight or stress applied" 
but made no mention of an open wound or injury to the pre-
existing scar.  Further, the treatment note from training day 
three showed massive scarring, and tenderness, but again did 
not reference an open wound, or split open scar.  The Board 
finds it significant (as did the October 2009 VA examiner) 
that the Veteran was treated during service for his scar, and 
was discharged because of problems with his scar after a 
thorough examination of his scar was conducted, yet no 
medical assessment during service noted an open wound/scar.  
Additionally, it should be pointed out that the Veteran had 
consistently stated throughout the pendency of this appeal, 
and as far back as 1998, that his pre-service scar was 
aggravated by carrying a duffel and rifle over his shoulder 
during service, it was not until the 2007 hearing that he 
mentioned problems with his scar re-opening during service.  
The Board finds that, for the same reasons articulated by the 
VA examiner, the Veteran's statements about his scar 
splitting open are not credible.  Moreover, considering that 
the Veteran was specifically discharged due to his cicatrix 
of the right axilla, it would seem that if an open wound was 
visible at discharge, it would have been documented by the 
medical examiner and noted in the Medical Board report.  This 
was not the case, and is strong evidence of the fact that no 
open wound was present at discharge; thereby refuting the 
Veteran's statement, and calling into question his 
credibility.  

Although the notations in the Veteran's service records 
suggest that he developed symptoms related to the scarring 
that had not been noted at entry, such as pain and 
tenderness, the Board finds that the evidence clearly shows 
that any such symptoms were not representative of a chronic 
or permanent worsening.  The findings made by the Medical 
Board in service, and especially the 2009 VA examiner's 
findings and conclusions, clearly point to the Veteran's 
problems in service as being acute ones caused by additional 
stresses placed on his shoulder area by the rigors of 3 days 
of military indoctrination.  As noted by the VA examiner, the 
Veteran had previously avoided such symptoms prior to service 
by avoiding or limiting activities.  Even the in-service 
examiners noted that his disability had not been aggravated 
or made worse in service, but that he had been given a trial 
of military duty despite the disability.  In other words the 
clear inference is that his condition was known to the 
service department and when he had acute symptoms he was 
released from further service because it became clear that 
the trial of duty should not have been undertaken.  The 
Medical Board's opinion was that there had been no 
aggravation.  Indeed, nothing in the record suggests that the 
Veteran's cicatrix is worse now because of the in-service 
stresses, whatever they may have been for his first 3 days of 
service.  In other words, it is clear that there was no 
permanent worsening.  Service connection for cicatrix of the 
right axilla is therefore not warranted.  The preponderance 
of the evidence is against the claim.  


ORDER

Service connection for a cicatrix of the right axilla is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


